Title: [May 1766]
From: Adams, John
To: 



      Sunday. May 4th. 1766.
      
      
       Returning from Meeting this Morning I saw for the first Time, a likely young Button Wood Tree, lately planted, on the Triangle made by the Three Roads, by the House of Mr. James Brackett. The Tree is well set, well guarded, and has on it, an Inscription “The Tree of Liberty,” and “cursed is he, who cutts this Tree.”—Q. What will be the Consequences of this Thought? I never heard an Hint of it, till I saw it, but I hear that some Persons grumble and threaten to girdle it.
      
      
       
        
   
   James Brackett kept a “large and commodious” tavern on what is now the corner of Hancock and Elm Streets, Quincy (Pattee, Old Braintree and QuincyWilliam S. Pattee, A History of Old Braintree and Quincy, with a Sketch of Randolph and Holbrook, Quincy, 1878., p. 168–169).


       
      
      

      Sunday. May 18th. 1766.
      
      
       Mem. to write some Speculations, upon the Union of Legislative and Executive Powers—and upon the Knot, the Junto, the Combination.
      
      

      Monday May 26th. 1766.
      
      
       I have been very unfortunate, in running the Gauntlet, thro all the Rejoicings, for the Repeal of the Stamp-Act.
       Monday last at 2 O Clock, was our Town Meeting, and the same Evening, were all the Rejoicings in Boston and in Plymouth. After Meeting I mounted for Plymouth, and reached Dr. Halls of Pembroke. The only Rejoicings, I heard or saw were at Hingham, where the Bells rung, Cannons were fired, Drums beaten, and Land Lady Cushing on the Plain, illuminated her House. The County of Plymouth has made a thorough Purgation, Winslow, Clap, Foster, Hayward, Keen, Oliver, Alden, are all omitted, and Warren, Seaver Sever, Thomas, Turner, Vinal, Edson, Sprout are chosen. What a Change!
       A duller Day, than last Monday, when the Province was in a Rapture for the Repeal of the Stamp Act, I do not remember to have passed. My Wife who had long depended on going to Boston, and my little Babe were both very ill of an hooping Cough. My self, under Obligation to attend the Superiour Court at Plymouth, the next day, and therefore unable to go to Boston. And the Town of Braintree insensible to the Common Joy!
      
      
       
        
   
   News of the repeal of the Stamp Act, 19 March, was received in Boston on 19 May. The Boston Gazette of 26 May has extensive accounts of the celebrations.


       
       
        
   
   To elect a representative to the General Court. This proved to be Ebenezer Thayer, the incumbent. The Braintree Town RecordsSamuel A. Bates, ed., Records of the Town of Braintree, 1640 to 1793, Randolph, Mass., 1886. give no indication of a contest between the partisans of Thayer and those of JA, but there probably was.


       
       
        
   
   AA2, now ten months old.


       
       
        
   
   Here follow six lines heavily inked out in the MS, apparently by JA and probably soon after they were written. In view of his habitual indiscretions in the Diary it is remarkable that JA felt impelled to obliterate this harmless expression of hurt pride. As imperfectly deciphered here, very doubtful words are enclosed in square brackets:


        
         
          
           “I had also the mortification to see that while allmost all the zealous opposers of the Stamp Act were caressed by their Towns and chosen Representatives, Adams 4 or 5 words, Edson, Doolittle and a multitude of others, I was like to be neglected my self and that all my friends in my own Town were like to be neglected too.”
          
         
        
       
      
      

      Wednesday. May 28th.
      
      
       General Election. At Boston. After Lecture, dined at Mr. Austins, the Wine Cooper, with the Revd. Messrs. Prentice of Charlestown and Amos Adams of Roxbury. Adams and Austin were the Disputants in Politicks, Prentice a Moderator.
       This Morning Samuel Adams was chosen Clerk, and Otis Speaker. Govr. Bernard negatived him. Cushing was chosen. In the Afternoon they proceeded to choose Councillors, when Hutchinson, and the two Olivers were dropp’d, and Trowbridge was dropped, and Mr. Pitts, Coll. Gerrish, Coll. White, Bowers, Powel, and Mr. Saunders and Dexter, were chosen.—What a Change! This Day seems to be the litteral Accomplishment of a Prophecy of Mr. Otis, published two or three Winters ago in the News Paper “The Day is hastening on, with large Strides, when a dirty, very dirty, witless Rabble, I mean the great Vulgar, shall go down with deserved Infamy to all Posterity.” Thus the Triumph of Otis and his Party are compleat. But what changes are yet to come? Will not the other Party soon be uppermost?
      
      
       
        
   
   That is, James Otis Jr. as speaker. In the following entry it is James Otis Sr. who is mentioned as negatived for membership in the Council. See Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715– ], Boston, reprinted by the Massachusetts Historical Society, 1919– . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1766–1767, p. 5, 8, 10, and entries of 11 Nov., 24 Dec., below.


       
      
      

      Thurdsday, May 29th.
      
      
       The Governor negatived Otis, Sparhawk, Dexter, Saunders, Gerrish and Bowers, and made the two Houses a most nitrous, sulphureous Speech.
       What will be the Consequence?
       This morning in Hatch’s Office, Mr. Paxton came in. “This is the lazyest Town upon the Globe—poor, proud and lazy is the Character of this Town. They wont work. If the Neutrals were gone, there would be no body to throw the Water out of the long Boat in this Town.”
       Trowbridge told Stories about the Virtue of some Neutrals—their strict Justice, there Aversion to Prophaneness &c. Paxton said they were never drunk, never disorderly, never before a Magistrate &c. &c. &c. All this from Goffe and Paxton, was meant in favour of roman Catholic Religion and civil slavery I doubt not.
       Goffe said he had been reading the History of England, and he found that there had always arisen Men to defend Liberty, in the same manner, and from the same Principles, as they do here.
       He said further that for himself, he felt so happily after his Death, that he was pretty sure he had behaved well during his Lifetime. For himself, he was easy, but the poor Secretary is infirm; it will bear hard upon him. And for the Lieutenant Governor, now the Act is repeal’d, and considering how he has been used, instead of doing any Thing to make up his Loss, to leave him out of Council, and so to confirm in the Minds of the People a suspicion that he has been an Enemy to the Country, is very hard, for a Man who has behaved so well as he has.
      
      
       
        
   
   See Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715– ], Boston, reprinted by the Massachusetts Historical Society, 1919– . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1766–1767, p. 11–13. A principal theme of Bernard’s speech was that “the Inflammation of this Country has been a grand Object, with some Persons,” and the implication was that those whom he had negatived were among those “Persons.”


       
       
        
   
   The Acadian refugees.


       
       
        
   
   His political death, by his not being reelected to the Council.


       
      
     